The application is examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This notice of allowability is in reply to the 5/20/22 RCE. 

Claims 1, 3-8, 17-20 are pending and allowable.

Allowable Subject Matter
Claims 1, 3-8, 17-20 are allowed. 	

Examiner’s Reasons for Allowance
101
The amendment in combination with other limitations form an ordered combination and integrated practical application. 101 withdrawn.

103
The closest prior art is Asseoff (US 20130046621) in view of Salmon (US 20130218657) in view of Battles (US 20140164084)

In cited art and after further searching, Examiner was not able to find each and every limitation of the amended claims 


one or more hardware communication interfaces that automatically, during a pendency of a purchase transaction without user input, redeem, via the one or more hardware communication interfaces, an offer with a coupon settlement system when transaction data is determined to meet or exceed a criteria for the offer;

one or more processors; and

computer-readable storage media storing computer-executable instructions external to a third-party point of sale system and a third-party payment processing system, which when executed by the one or more processors cause the one or more processors to:

identify and catalog offers from external sources;

receive, via the one or more hardware communication interfaces and a vault system, the transaction data, in tokenized form, for the purchase transaction at a third-party point of sale device 

determine-during the pendency of the purchase transaction without input from the user,
that the transaction data associated with the purchase transaction and stored payment
credentials of the user meets or exceeds the criteria of the offer of catalogued offers;

determine that the offer was not redeemed at the third-party point of sale system;

receive a currency value associated with the offer from the coupon settlement system;

convert the currency value into an amount of jurisdiction free internal currency of the
coupon settlement system based on a current exchange rate between the jurisdiction free internal currency of the coupon settlement system and the currency value associated with the offer, and

credit the amount of jurisdiction free internal currency of the coupon settlement system to a ledger of an account associated with the stored payment credentials of the user.

as well as the other unamended limitations.

Examiner tried to find art with a) all the limitations of the claim as it was before the amendment while showing b) the new limitations of the amendment, c) with references that can be reasonably combined d) without resort to hindsight bias. Examiner was unsuccessful. 
103 rejection is/are withdrawn.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681